UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1467


In re: DEANDRE JOHNSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (2:20-cv-00474-RAJ)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Deandre Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deandre Johnson petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2254 petition. He seeks an order from this

court directing the district court to grant his unconditional release.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       The relief sought by Johnson is not available by way of mandamus. The present

record does not reveal undue delay or obstruction by the district court. Moreover, insofar

as Johnson seeks an order directing the district court to grant substantive relief, Johnson

has not demonstrated a clear right to such relief. Accordingly, we deny the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2